DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-20, 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0170171) in view of Kim et al. (KR 20160084171).
Regarding claim 18, Lee et al. disclose a stretchable supercapacitor comprising: first (38) and second (40) electrodes separated by a space / electrolyte apart on a substrate (44 – [0040]) comprising an elastomeric polymer, wherein at least one of the first (38) and second (40) electrodes comprises a carbon-metal oxide composite electrode having a composite structure including carbon and a metal oxide [0037], the metal oxide being uniformly dispersed within the composite structure [0037]; and
an electrolyte applied over the first (38) and second (40) electrodes and the substrate (44).
Lee et al. dislcose the claimed invention except for a gel electrolyte formed between and on the first and second electrodes and the first and second electrodes have a buckled structure formed upon release of tensile strain in the substrate during fabrication. 
Kim et al. disclose a supercapacitor formed on a substrate wherein the supercapacitor comprises a gel electrolyte formed on and between two electrodes, and the two electrodes have a buckled structure formed upon release of tensile strain in the substrate during fabrication (fig. 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the supercapacitor of Lee et al. so that the first and second electrodes are separated by a gel electrolyte and the first and second electrodes have a buckled structure formed upon release of tensile strain in the substrate during fabrication, since such a modification would form a supercapacitor having high elasticity and a wide operating voltage range or forming the supercapacitor Lee having interdigitated electrodes with high conductivity. 
Regarding claim 19, the modified Lee et al. disclose both of the first (38) and second (40) comprising the carbon metal oxide composite electrode in a symmetric two electrode system, the metal oxide of the first (38) electrode being the same as the metal oxide of the second electrode (40).
Regarding claim 20, the modified Lee et al. disclose the supercapacitor exhibits a specific capacitance of at least about 300 F/cm3, an energy density of at least about 20 mWh/cm3, and/or a power density of at least about 1 W/cm3.
Claim 20 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 20 above, the modified Lee et al. device teaches the claimed supercapacitor structure.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 24, the modified Lee et al. disclose the metal oxide takes the form of nanocrystals (RuO2).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0170171) and Kim et al. (KR 20160084171) as applied to claim 18 above, and further in view of Chen (US 2016/0260549).
Regarding claim 25, the modified Lee et al. discloses the electrodes comprise graphene [0037].
The modified Lee et al. disclose the claimed invention except for the metal oxide is selected from the group consisting of iron oxide, manganese oxide, nickel oxide, and cobalt oxide. 
Chen discloses an electrode material comprising graphene and nickel oxide ([0018], claim 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Lee et al. to include a nickel oxide since electrode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and electrical properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0170171) and Kim et al. (KR 20160084171) as applied to claim 18 above, in further view of Chang et al. (Asymmetric Supercapacitors Based on Graphene/MnO 2Nanospheres and Graphene/MoO 3  Nanosheets with High Energy Density).
Regarding claim 23, the modified Lee et al. disclose the claimed invention except for both of the first and second electrodes comprise the carbon-metal oxide composite electrode in an asymmetric two-electrode system, the metal oxide of the first electrode being different from the metal oxide of the second electrode.
Chang et al. disclose an asymmetric two electrode system, wherein first and second electrodes comprise carbon-metal oxide composite electrodes, wherein the metal oxide of the first electrode is different from the metal oxide of the second electrode (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor of the modified Lee et al. so that both of the first and second electrodes comprise the carbon-metal oxide composite electrode in an asymmetric two-electrode system, wherein the metal oxide of the first electrode being different from the metal oxide of the second electrode, since such a modification would form a high operating voltage asymmetrical supercapacitor where the electrodes have excellent charge transport and cycling ability. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848